GARRARD, J.,
concurring in result.
GARRARD, Judge, concurring in result with separate opinion.
IC 35-33-7-6 deals with the determination of indigence of persons requesting assigned counsel. Subsection (e) provides “If the court finds that the person is able to pay part of the cost of representation by assigned counsel, the court shall order the person to pay the following: (1) For a felony action, a fee of one hundred dollars ($100).”
On the other hand, IC 35-33-8-3.1 [repealed and reenacted as 35-33-8-3.2] deals with admission to bail and concerning amounts deposited for bail provides, “Within 30 days after disposition of the charges ... the Court ... shall order the clerk to remit the difference, if any, between the amount of the deposit ... and the publicly paid costs of representation, if any, to the defendant.” As the majority points out, IC 35-33-8-1.5 defines the term “publicly paid costs of representation.”
When two statutes, such as these, are in apparent conflict, it is generally held that the more specific statute prevails over the more general. West Clark Comm. Schools v. H.L.K., 690 N.E.2d 238 (Ind.1997); Kingan & Co. v.Ossam, 190 Ind. 554, 131 N.E. 81 (1921).
Here the first quoted statute is general, considering all persons who request appointed counsel. The second is specific dealing with those who have been admitted to bail and bail money.
I believe the second statute properly applies. I, therefore, concur in the result reached by the majority.